Case 1:18-cv-08783-NRB Document 143-1 Filed 05/12/20 Page 1 of 3




          Attachment 1
                 Case 1:18-cv-08783-NRB Document 143-1 Filed 05/12/20 Page 2 of 3
RE: RAPAPORT
From: "Mozian, Elizabeth" <elizabeth.mozian@cbs.com>
To:   Jordan Winter <jwinter3@gmail.com>, "Podolsky, Corey" <corey.podolsky@cbs.com>, "Herman,
      Greg" <greg.herman@cbs.com>, "Fang, Regina" <regina.fang@cbs.com>, Michael Rapaport
      <mikerap@me.com>, Elsa Ramo <eramo@ramolaw.com>, Miles Davis
      <milesdavis@milesdproductions.com>
Date: Tue, 09 May 2017 14:53:12 -0700

Hi Michael, Jordan and Miles,
Thank you for the call yesterday. Corey will follow up in a separate email thread with language that
we can agree to.
Thanks.
Liz

From: Jordan Winter [mailto:jwinter3@gmail.com]
Sent: Tuesday, May 09, 2017 5:30 PM
To: Podolsky, Corey; Mozian, Elizabeth; Herman, Greg; Fang, Regina; Michael Rapaport; Elsa Ramo; Miles
Davis
Subject: RAPAPORT
Hello Corey, Liz, Greg & Regina,

Further to our call yesterday 5/8/17, CBS Radio Inc. (“CBS”) has agreed that in connection with
its underlying podcast agreement dated 5/28/15 between CBS and Michael Rapaport (IARSP)
(the “Agreement”), that CBS will agree to the following matching provision in lieu of paragraph
2a and 2b of the Agreement:
          1-    CBS Local has offered I Am Rapaport Stereo Podcast (or "IARSP") the following offer:

               A. $200,000 up-front payment plus 100% of the first $100,000 in gross revenues received
               by CBS that are generated in ads. After $300,000 is paid to IARSP every gross dollar is split
               60% to IARSP and 40% to CBS Local with the party that brings the sponsor getting 15% of
               gross off the top.

          2- CBS has agreed to allow IARSP a two week window to explore other options and offers which
          shall expire on Wednesday 5/24/17. In the event that IARSP secures a better offer during this two
          week window then CBS will have a twenty (20) day matching period to match the financial and key
          material business terms of such offer. If CBS fails to respond or does not match such offer then
          CBS will agree to i) terminate the Agreement at the expiration of the twenty (20) day matching
          period and ii) release IARSP from any further matching obligation under 2b of the Agreement.
Other than as outlined above all other terms of the Agreement shall remain in effect- please
email to confirm receipt of this email amending the Agreement per the call yesterday. All other
rights reserved.
Best,



                                                                                                               RAP001964
            Case 1:18-cv-08783-NRB Document 143-1 Filed 05/12/20 Page 3 of 3
Michael, Jordan & Miles




                                                                               RAP001965
